Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 11/15/2021.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1, 3-6, 8-11 and 13-18 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Referring to claim 1, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claims 1, 6 and 11.  

The prior art of Suzuki (US PG. Pub. 2014/0240776 A1) teaches in Sect. [0030], The IC tag I/F 22 is an I/F for performing a wireless communication according to the so-called NFC (an abbreviation of "Near Field Communication") standard for a wireless communication over short distances (hereinafter termed "NFC communication").  The NFC standard is a wireless communication standard based upon, for example, the international standards ISO/IEC 21481 or 18092.  A so-called NFC forum device I/F and a so-called NFC forum tag I/F are per se known as types of IF for performing NFC 
	
	In addition, the prior art of Shimotani (US PG. Pub. 2021/0070175 A1) discloses in Sect. [0161], In the example of FIGS. 37 and 38, the first liquid crystal lens 31 and the second liquid crystal lens 32 are provided to cover the positions where the first display surface 21 and the second display surface 22 are arranged, respectively, so as to overlap with each other.  Further, the distance from the first display surface 21 to the first liquid crystal lens 31 is shorter than the distance from the second display surface 22 to the second liquid crystal lens 32.  Then, the first liquid crystal lens 31 is turned on in the first display mode, and the second liquid crystal lens 32 are turned on in the second 
display mode.  As a result, the virtual image distance of the navigation screen in the first display mode is shorter than the virtual image distance of the rear image in the second display mode.

In particular, the applied references of Suzuki in view of Shimotani fails to disclose and would not have rendered obvious the following limitations of independent claims 1, 6 and 11:
	“one or more processors; and 
	one or more memories storing instructions that, when executed by the one or more processors, cause the terminal apparatus to: 
specify a first distance between the terminal apparatus and a first unit in the communication apparatus, and a second distance between the terminal apparatus and a second unit in the communication apparatus; and 
	cause a display unit to 
		display a first screen in a state that a second screen is not displayed by first display processing for displaying the first screen which relates to the first unit in preference to the second screen which relates to the second unit and display the second screen based on an operation of the first screen displayed in preference to the second screen in a case where the first distance is shorter than the second distance, and 
		display the second screen in a state that the first screen is not displayed by second display processing for displaying the second screen in preference to the first screen and display the first screen based on an operation of the second screen displayed in preference to the first screen in a case where the second distance is shorter than the first distance.”, since the references fail to display a first screen or second screen at different times based on whether a first distance or second distance is shorter between a terminal apparatus and a first unit in the communication apparatus. 
	
	Therefore, whether taken individually or in combination, the prior arts of Suzuki in view of Shimotani fails to explicitly teach the claimed limitation as required by the independent claims 1, 6 and 11.



6.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DARRYL V DOTTIN/Examiner, Art Unit 2677                                                                                                                                                                                                        
/MARCUS T RILEY/Primary Examiner, Art Unit 2677